111 Huntington Avenue, Boston, Massachusetts02199 Phone 617-954-5000 August 30, 2013 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XV (the “Trust”) (File Nos. 2-96738 and 811-4253) on behalf of MFS® Commodity Strategy Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 53 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on August 27, 2013. Please call the undersigned at (617) 954-4340 or Matthew Mills at (617) 954-6559 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn
